OAO88 (Rev. 12/06) Subpoena in a Civil Case


                                                                                Issued by the
                                              UNITED STATES DISTRICT COURT
                                                                                  DISTRICT OF                                                     ALASKA


                                                                                                            SUBPOENA IN A CIVIL CASE
                                      V.
In Re: Issuance of Subpoena for ISP Identification
                                                                                                            Case Number:1

TO: TierPoint LLC
            12444 Powerscourt Drive Suite 450
            St. Louis, MO 63131

G YOU ARE COMMANDED to appear in the United States District court at the place, date, and time specified below to
        testify in the above case.
PLACE OF TESTIMONY                                                                                                                              COURTROOM



                                                                                                                                                DATE AND TIME



G YOU ARE COMMANDED to appear at the place, date, and time specified below to testify at the taking of a deposition
        in the above case.
PLACE OF DEPOSITION                                                                                                                             DATE AND TIME



✔ YOU ARE COMMANDED to produce and permit inspection and copying of the following documents or objects at the
G
        place, date, and time specified below (list documents or objects):
Documents that identify and/or provide contact information for the individual(s) or business(es) that own, maintain, and/
or are responsible for the websites theexamdumps.com, certsofficial.com and certsaway.com. GIAC will accept a
written statement containing the requested identifying information in lieu of disclosure of the actual documents.

PLACE             411 4th Ave., #300, Fairbanks , AK 97701. Send information to the attorney listed                                             DATE AND TIME
                  below at this address or email to counsel at lch@cplawak.com.                                                                        2/17/2020 9:00 am

G YOU ARE COMMANDED to permit inspection of the following premises at the date and time specified below.
PREMISES                                                                                                                                        DATE AND TIME




    Any organization not a party to this suit that is subpoenaed for the taking of a deposition shall designate one or more officers,
directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the
matters on which the person will testify. Federal Rules of Civil Procedure, 30(b)(6).

ISSUING OFFICER’S SIGNATURE AND TITLE (INDICATE IF ATTORNEY FOR PLAINTIFF OR DEFENDANT)                                                         DATE



ISSUING OFFICER’S NAME, ADDRESS AND PHONE NUMBER
Lisa C. Hamby-Krynicki, Esq., Clapp, Peterson, Tiemessen & Thorsness, LLC                                                                        907-479-7776
411 Fourth Avenue, Suit 300, Fairbanks, Alaska 99701
                                                (See Rule 45, Federal Rules of Civil Procedure, Subdivisions (c), (d), and (e), on next page)

1
    If action is pending in district other than district of issuance, state district under case number.


                           Case 3:20-mc-00004-TMB Document 1-6 Filed 01/28/20 Page 1 of 2
AO88 (Rev. 12/06) Subpoena in a Civil Case


                                                                                     PROOF OF SERVICE
                                                             DATE                                        PLACE

       SERVED

SERVED ON (PRINT NAME)                                                                                        MANNER OF SERVICE




SERVED BY (PRINT NAME)                                                                                        TITLE




                                                                             DECLARATION OF SERVER

    I declare under penalty of perjury under the laws of the United States of America that the foregoing information contained
in the Proof of Service is true and correct.



     Executed on
                                                          DATE                                                SIGNATURE OF SERVER



                                                                                                              ADDRESS OF SERVER




Rule 45, Federal Rules of Civil Procedure, Subdivisions (c), (d), and (e), as amended on December 1, 2006:
(c) PROTECTION OF PERSONS SUBJECT TO SUBPOENAS.                                                          to or affected by the subpoena, quash or modify the subpoena or, if the party in whose behalf
      (1) A party or an attorney responsible for the issuance and service of a subpoena shall take       the subpoena is issued shows a substantial need for the testimony or material that cannot be
reasonable steps to avoid imposing undue burden or expense on a person subject to that                   otherwise met without undue hardship and assures that the person to whom the subpoena is
subpoena. The court on behalf of which the subpoena was issued shall enforce this duty and               addressed will be reasonably compensated, the court may order appearance or production only
impose upon the party or attorney in breach of this duty an appropriate sanction, which may              upon specified conditions.
include, but is not limited to, lost earnings and a reasonable attorney’s fee.
      (2) (A) A person commanded to produce and permit inspection, copying, testing, or                  (d) DUTIES IN RESPONDING TO SUBPOENA.
sampling of designated electronically stored information, books, papers, documents or tangible                 (1) (A) A person responding to a subpoena to produce documents shall produce them as
things, or inspection of premises need not appear in person at the place of production or                they are kept in the usual course of business or shall organize and label them to correspond with
inspection unless commanded to appear for deposition, hearing or trial.                                  the categories in the demand.
          (B) Subject to paragraph (d)(2) of this rule, a person commanded to produce and permit                   (B) If a subpoena does not specify the form or forms for producing electronically stored
inspection, copying, testing, or sampling may, within 14 days after service of the subpoena or           information, a person responding to a subpoena must produce the information in a form or
before the time specified for compliance if such time is less than 14 days after service, serve          forms in which the person ordinarily maintains it or in a form or forms that are reasonably
upon the party or attorney designated in the subpoena written objection to producing any or all          usable.
of the designated materials or inspection of the premises — or to producing electronically stored                  (C) A person responding to a subpoena need not produce the same electronically stored
information in the form or forms requested. If objection is made, the party serving the subpoena         information in more than one form.
shall not be entitled to inspect, copy, test, or sample the materials or inspect the premises except               (D) A person responding to a subpoena need not provide discovery of electronically
pursuant to an order of the court by which the subpoena was issued. If objection has been made,          stored information from sources that the person identifies as not reasonably accessible because
the party serving the subpoena may, upon notice to the person commanded to produce, move                 of undue burden or cost. On motion to compel discovery or to quash, the person from whom
at any time for an order to compel the production, inspection, copying, testing, or sampling.            discovery is sought must show that the information sought is not reasonably accessible because
Such an order to compel shall protect any person who is not a party or an officer of a party from        of undue burden or cost. If that showing is made, the court may nonetheless order discovery
significant expense resulting from the inspection, copying, testing, or sampling commanded.              from such sources if the requesting party shows good cause, considering the limitations of Rule
      (3) (A) On timely motion, the court by which a subpoena was issued shall quash or modify           26(b)(2)(C). The court may specify conditions for the discovery.
the subpoena if it                                                                                             (2) (A) When information subject to a subpoena is withheld on a claim that it is privileged
             (i) fails to allow reasonable time for compliance;                                          or subject to protection as trial-preparation materials, the claim shall be made expressly and
             (ii) requires a person who is not a party or an officer of a party to travel to a place     shall be supported by a description of the nature of the documents, communications, or things
more than 100 miles from the place where that person resides, is employed or regularly transacts         not produced that is sufficient to enable the demanding party to contest the claim.
business in person, except that, subject to the provisions of clause (c)(3)(B)(iii) of this rule, such             (B) If information is produced in response to a subpoena that is subject to a claim of
a person may in order to attend trial be commanded to travel from any such place within the              privilege or of protection as trial-preparation material, the person making the claim may notify
state in which the trial is held;                                                                        any party that received the information of the claim and the basis for it. After being notified,
             (iii) requires disclosure of privileged or other protected matter and no exception or       a party must promptly return, sequester, or destroy the specified information and any copies it
waiver applies; or                                                                                       has and may not use or disclose the information until the claim is resolved. A receiving party
             (iv) subjects a person to undue burden.                                                     may promptly present the information to the court under seal for a determination of the claim.
          (B) If a subpoena                                                                              If the receiving party disclosed the information before being notified, it must take reasonable
             (i) requires disclosure of a trade secret or other confidential research, development,      steps to retrieve it. The person who produced the information must preserve the information
or commercial information, or                                                                            until the claim is resolved.
             (ii) requires disclosure of an unretained expert’s opinion or information not
describing specific events or occurrences in dispute and resulting from the expert’s study made          (e) CONTEMPT. Failure of any person without adequate excuse to obey a subpoena served upon
not at the request of any party, or                                                                      that person may be deemed a contempt of the court from which the subpoena issued. An
             (iii) requires a person who is not a party or an officer of a party to incur substantial    adequate cause for failure to obey exists when a subpoena purports to require a nonparty to
expense to travel more than 100 miles to attend trial, the court may, to protect a person subject        attend or produce at a place not within the limits provided by clause (ii) of subparagraph
                                                                                                         (c)(3)(A).

                             Case 3:20-mc-00004-TMB Document 1-6 Filed 01/28/20 Page 2 of 2
            Print                                  Save As...                              Export as FDF                        Retrieve FDF File                                    Reset
